Citation Nr: 0331966	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for uveitis and iritis, left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk


INTRODUCTION

The veteran had active military service from October 1976 to 
September 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the RO which denied the claim of increased rating 
for service-connected uveitis and iritis, left eye, currently 
evaluated as 20 percent disabling.  

In May 2002, the veteran withdrew his request for a Travel 
Board hearing.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA) is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The Board observes that the RO never sent the veteran or his 
representative notification of the VCAA and the effect it had 
on his claim for an increased rating.  Thus, the Board finds 
that the RO should inform the veteran and his representative 
of the VCAA and its notification provisions as they pertain 
to the issue currently on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should send the veteran and his 
representative a letter that meets all 
VCAA notice obligations in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002), and 
any other applicable legal precedent.  
Among other things, the veteran should be 
informed of the evidence necessary to 
substantiate his claim for an increased 
rating.  The letter should also inform 
the veteran of which portion of the 
information and evidence, if any, is to 
be provided by him and which portion, if 
any, VA will attempt to obtain on his 
behalf.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




